Notice of AIA  Status
The present application, filed on or after March 16, 2013, 
is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An Examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to the Applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s Amendment was given in a telephone interview with  Richard C. Kim on May 10, 2022.
The amended application filed May 2, 2022 has been further amended to distinguish independent Claim 1 from known prior art in the following manner:

1. 	(Currently Amended) A connector configured to bring an object into conduction, the 
connector comprising: 
a pair of fitting bodies comprising a first housing and a second housing fittable to each other;      and 
a filler with which said first housing and said second housing are loaded, 
wherein said second housing includes: 
an accommodating portion formed inside said second housing, including a bottom surface, and configured to surround said object together with said filler, said bottom surface of said accommodating portion facing an end surface in an extending direction of said object;[[;]] and 
a receiving portion in an outer surface of the second housing and  is in communication with the accommodating portion through an opening therebetween  such that at least a portion of said filler in the accommodating portion may move to the receiving portion[[,]] 



.

Reasons for Allowance
Claims 1-5, 7 and 8 are allowed.
Regarding claim 1; allowability resides, at least in part, with the prior art not showing or fairly teaching a connector comprising a first and second housing fittable to each other, each housing loaded with a filler where the second housing includes an accommodating portion within and a receiving portion in an outer surface of the second housing that is in communication with the accommodating portion through an opening therebetween such that at least a portion of the filler in the accommodating portion may move to the receiving portion in conjunction with ALL the remaining limitations within claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any  inquiry concerning  communications  from  the examiner  should  be  directed  to
                                                               Vanessa Girardi:   Office phone      571.272.5924
                                                                                                          Mon-Fri   9am-6pm  est                                                                                                                                
                                                                                   Vanessa.Girardi@USPTO.Gov  
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 
	To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at    http://www.uspto.gov/interviewpractice.
 	If attempts to reach the examiner are unsuccessful, the Examiner’s supervisor,            Renee S. Luebke can be reached at  571.272.2009.  
The central fax phone number for the organization is 571.273.8300.  
            Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/pair/PublicPair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
[AltContent: textbox (VANESSA GIRARDI )]If you would like assistance from a USPTO Customer Service Representative or  access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/VANESSA GIRARDI/Primary Examiner, Art Unit 2833